Citation Nr: 1824211	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO. 14-22 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating in excess of 30 percent prior to July 26, 2017, and in excess of 70 percent thereafter, for service-connected generalized anxiety disorder. 

2. Entitlement to a rating in excess of 10 percent prior to July 26, 2017, and in excess of 30 percent thereafter, for service-connected dermatitis of body and tinea pedis of feet.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to July 26, 2017.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

P. Noh, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1984 to June 1995, and October 1996 to July 2006. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. In an October 2017 rating decision, the RO granted the Veteran increased ratings for his anxiety disorder and dermatitis, effective from July 26, 2017. The RO also granted the Veteran entitlement to a TDIU from that date. The issues are thus framed as reflected above.

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge. The transcript of the hearing is of record. 


FINDINGS OF FACT

1. Prior to July 26, 2017, the Veteran's anxiety disorder approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, and chronic sleep impairment; occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships was not demonstrated.

2. From July 26, 2017 forward, the Veteran's anxiety disorder has approximated occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation, neglect of personal appearance and hygiene, and inability to establish and maintain effective relationships; but total occupational and social impairment has not been demonstrated. 

3. For the period prior to July 26, 2017, the Veteran's dermatitis of the body and tinea pedis of the feet required no more than intermittent systemic therapy for a total duration of less than six weeks during the past 12-month period. 

4. On and after July 26, 2017, the Veteran's dermatitis of the body and tinea pedis of the feet has required systemic therapy for a total duration of six weeks or more, but not constantly, during the past 12-month period.

5. Prior to July 26, 2017, the evidence does not show that the Veteran was unable to obtain and maintain substantially gainful employment due to service-connected disabilities. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 30 percent, prior to July 26, 2017, for anxiety disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 9400 (2017).

2. The criteria for a rating in excess of 70 percent, from July 26, 2017 forward, for anxiety disorder have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.130, Diagnostic Code 9400 (2017).

3. The criteria for a rating in excess of 10 percent for dermatitis were not met prior to July 26, 2017. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.118, Diagnostic Code 7806 (2017).

4. The criteria for a rating in excess of 30 percent for dermatitis have not been met from July 26, 2017 forward. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, §§ 4.1, 4.2, 4.3, 4.7, 4.15, 4.118, Diagnostic Code 7806 (2017).

5. The criteria for a TDIU were not met prior to July 26, 2017. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.130 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and to Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, and 5107; see also 38 C.F.R. §§ 3.102 and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant. 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits. 

In this case, VA satisfied its duty to notify the Veteran by way of an October 2010 letter. The VCAA letter notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the types of evidence necessary to establish a disability rating and effective date. The Veteran received all essential notice, had a meaningful opportunity to participate in the development of his claim, and was not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004). Further, the Veteran did not allege prejudice with regard to notice. Accordingly, the VA satisfied its duty to notify. 

In regard to the duty to assist, the Board finds that VA adhered to its duty to assist by procuring all relevant records. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The evidence of record contains in-service treatment records, post-service outpatient treatment records, military personnel records, and records from the Social Security Administration (SSA). No other relevant records have been identified and are outstanding. For the foregoing reasons, the Board concludes that VA's duty to assist in procuring all relevant records have been fulfilled with respect to the issues on appeal. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was afforded VA medical examinations in November 2010, December 2010, and August 2017. Based on the examinations and the records, VA medical examiners were able to provide adequate opinions. Accordingly, the Board determines that the VA's duty to provide a medical examination and to obtain a medical opinion has been satisfied. 

In conclusion, the Board finds that the duty to assist in this case is satisfied since VA has obtained all relevant identified records and provided the Veteran with VA medical examinations. 38 C.F.R. § 3.159(c)(4). Further, the Board finds the available medical evidence is sufficient for adequate determinations; and there has been substantial compliance with all pertinent VA law and regulations, as to not cause any prejudice to the Veteran.

II. Increased Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. §§ 3.321, 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That being said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). See also Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id. 

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2017). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the Veteran. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's anxiety disorder is using the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9400. Under the General Formula, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss. Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]).

As for the Veteran's dermatitis, it is rated under Diagnostic Code 7806. Pursuant to Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent but less than 20 percent of the entire body, or at least 5 percent but less than 20 percent of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period. 38 C.F.R. § 4.118, Diagnostic Code 7806. 

A 30 percent rating is warranted when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period. Id. 

A 60 percent evaluation is warranted when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive is required during the past 12-month period. Id. Finally, disabilities rated under Diagnostic Code 7806 can also be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability. Id.

As an initial matter, when dealing with an increased rating claim, the appropriate period on appeal dates to one year prior to the date of the Veteran's claim. Hart v. Nicholson, 21 Vet. App. 505, 509 (2007). Here, the Veteran applied for an increased rating on August 25, 2010. As such, the issue before the Board is entitlement to an increased rating for the one year prior to the Veteran's claim for an increase, which is August 25, 2009.

A. Anxiety Disorder

A review of the medical evidence of record does not show any symptomatology caused by the Veteran's anxiety disorder that would warrant a rating in excess of 30 percent prior to July 26, 2017. For instance, in the December 2010 VA examination, the Veteran reported feeling anxious and nervous. The Veteran contended that he would isolate himself and avoid social activities. However, he also reported having a lot of friends and having good relationships with family, albeit some problems in his marriage at times. At the examination, the Veteran was pleasant, cooperative, friendly, attentive and easily engaged. On examination, he had appropriate affect, intact attention, unremarkable thought process, and was oriented to person, time, and place. The examiner opined that the Veteran had intact social interaction skills and despite his reports of isolation, there is no functional impairment based on psychiatric symptoms alone. Further, the examiner noted that the Veteran did not exhibit any bizarre, aggressive, or inappropriate behaviors. The examiner assessed a GAF score of 65. 

For the period prior to July 26, 2017, the Board gives great probative value to the December 2010 VA examination, as the findings are consistent with, and supported by, the treatment records. Specifically, in 2009, the Veteran reported symptoms consistent with deficiencies associated with anxiety disorder, such as running thoughts, social avoidance, irritable mood, and even crying spells. However, on examination, the Veteran had only mild agitation and mild depression. Further, the Veteran's memory, judgment and insight were intact, and his thoughts were logical and goal directed with no thought disorder. In 2010, the Veteran reported that his medication had minimum to moderate effect in lowering his anxiety. Still, the Veteran reported problems with sleep and exhibited irritable mood and constricted affect. Despite his noncompliance with his treatment regimen in 2013, the Veteran's anxiety disorder remained about the same in 2012 and 2013 as he reported similar symptoms of racing thoughts, irritability, and anxiety, but with no reports of suicidal or homicidal ideations. As the record does not reflect symptoms productive of occupational and social impairment with reduced reliability and productivity prior to July 26, 2017, the Board finds the Veteran's anxiety disorder did not warrant a rating in excess of 30 percent.

Evidence of record does not indicate that the Veteran has exhibited flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory caused by his psychiatric disability; impaired judgment; or impaired abstract thinking. These symptoms were not noted either on his VA examination or in his VA treatment records. While the Veteran has documented symptoms of anxiety, irritability, and depressed mood, the December 2010 VA examiner described the Veteran as exhibiting symptomatology of mild to, at most, moderate level of severity that did not interfere with activities of daily living or cause functional impairment. The Board finds that this level of symptomatology is characteristic of no more than a 30 percent rating.

The Board thus finds that, prior to July 26, 2017, the Veteran's anxiety disorder signs and symptoms more nearly approximated occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. In fact, during the appeal period, evidence of record shows that the Veteran maintained strong relationships with his children and his wife. Additionally, mental status findings showed clear speech, normal thought processes, and intact judgment and insight. Consequently, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for anxiety disorder prior to July 26, 2017.

Turning to the period on and after July 26, 2017, the Board notes that in the August 2017 VA examination, the Veteran's anxiety disorder was noted to have significantly worsened. He reported that he has poor relationships with his siblings, a fair relationship with his children, and a good relationship with one close friend. The Veteran reported that he no longer has individual therapy and that he continues to struggle with depression and anxiety. Further, the Veteran reported experiencing suicidal ideation two months ago, but denies current experience. Despite this report, the Veteran admitted that there were no hospitalizations. On examination, the examiner noted that the Veteran exhibited depressed mood, anxiety, panic attacks weekly or less, chronic sleep impairment, mild memory loss, flattened affect, neglected hygiene, and difficulties in establishing and maintaining effective work and social relationships. The examiner opined that the Veteran's anxiety disorder caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood. Specifically, the examiner stated that the Veteran has severe symptoms of anxiety during the past week, and severe symptoms of depression during the past two weeks. 

The Board notes that the treatment records does not reflect the level of severity as found in the August 2017 VA examination. Specifically, in April 2017, the Veteran had anxious affect, but his mood was okay. His thought process and thought content were linear, logical, and goal directed with no evidence of delusional thinking. In May 2017, the Veteran was noted to be alert and oriented, appropriately dressed, and cooperative. He was anxious, and affect was labile. There was no evidence of thought disorder or suicidal or homicidal ideation. Further, the Veteran's attention, short-term and long-term memory and judgement appeared within normal limits. In June 2017, the Veteran received peer support intervention, and he was seeing a licensed clinical social worker and a psychiatrist. The record does not note of any suicidal ideation. 

In finding that a higher rating is not warranted from July 26, 2017, the Board notes that a 100 percent rating requires total occupational and social impairment due to psychiatric symptoms. However, the Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's psychiatric disability from July 26, 2017. The evidence of record does not indicate that the Veteran exhibited symptoms such as persistent delusions; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name, from July 26, 2017. Therefore, the Board finds that the Veteran's psychiatric symptoms shown do not support the assignment of a 100 percent schedular rating.
 
The Board acknowledges the GAF scores of 48 to 65 throughout the record. GAF scores in this range indicate some to serious impairment in social, occupational or school functioning. The Board affords little weight to these GAF scores, as GAF scores are just a snapshot of the Veteran's condition and have little probative value to show the longitudinal condition of the Veteran's anxiety disorder especially when the GAF scores are sparse, such as in this case. 

B. Dermatitis

At the June 2017 hearing, the Veteran explained that his skin would sporadically break out in his hands and feet about twice a year that would last for few months. The Veteran stated that when he would experience the break outs, it would "shut [him] down" for few months and he would be unable to move. 

A review of the records prior to July 26, 2017, shows the Veteran's treatment regime for his dermatitis included the intermittent use of systemic corticosteroid therapy for less than six weeks during the past 12 months. For instance, in the November 2010 VA examination, the Veteran reported that he would use clobetasol, a topical corticosteroid medication, twice a day. Despite the medication, the Veteran reported that he would still experience some itching, burning, and swelling between the toes with some oozing. On examination, the areas involved were measured as approximately two percent of the total body surface area and zero percent of exposed body surface area. Further, it was noted that there were no scars on his skin. He was noted to use systemic therapy only intermittently.

The findings from the November 2010 VA examination, including the Veteran's statements, are consistent with, and supported by, the treatment records. Specifically, in 2009, the Veteran was using topical clobetasol on his hands and feet with good results. The Veteran had an exfoliative denuded skin of the plantar aspect of the bilateral feet. However, despite the treatment regimen, the dermatitis of the foot would continuously flare-up. In 2011, the Veteran complained of another break-out in his feet which prevented him from wearing shoes or anything on his feet. Although the records reflect that the Veteran was prescribed daily topical corticosteroid therapy, there is no evidence that he was treated with systemic therapy for a total duration of six weeks or more over any 12-month period prior to July 26, 2017. Thus, a 30 percent disability rating is not warranted for dermatitis prior to July 26, 2017.

Turning to the period on and after July 26, 2017, in the August 2017 VA examination, the Veteran's skin condition was essentially unremarkable. The Veteran had skin maceration between the toes and on the bottom of the feet in which the Veteran described it as having razor blades between the toes. The examiner noted that the Veteran was treated with oral medication for 6 weeks or more, but not constant in the past 12 months for his dermatitis. Medical records in 2017 show that the Veteran's skin condition was not active. Accordingly, the Board finds that the Veteran's use of systemic medication for six weeks or more but not on a constant basis warrants no more than the 30 percent rating currently assigned. Here, there is simply no evidence that the Veteran's dermatitis manifested over more than 40 percent of the entire body or exposed areas or that his systemic therapy was constant or near-constant. Thus, a higher rating of 60 percent is simply not warranted from July 26, 2017. 

III. TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. See 38 C.F.R. § 4.16. A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." See 38 C.F.R. §§ 3.340(a)(1), 4.15.

TDIU may be assigned where the schedular rating is less than total and it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of either (1) a single service-connected disability ratable at 60 percent or more, or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. § 4.16(b).

A request for TDIU is not a separate claim for benefits, but it is instead an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447, 453 (2009). If the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part of the claim for an increased rating is whether a TDIU as a result of that disability is warranted. Id. at 455.

If a sufficient rating is present, then it must be at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of that disease. See 38 C.F.R. § 4.16(a). The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment cause by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history. 38 C.F.R. §4.16(b). See Johnson v. McDonald, 762 F.3d 1362 (2014). The Board does not have the authority to assign an extraschedular total disability rating based on individual unemployability in the first instance. Bowling v. Principi, 15 Vet. App. 1 (2001). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Board notes that at the time the Veteran filed his claim in August 2010, service connection was in effect for multiple impairments, but his combined disability rating was 40 percent. As the Veteran did not have a combined disability rating of 70 percent prior to July 26, 2017, the only basis for the assignment of a TDIU prior to that date is on an extraschedular basis.

Ordinarily, the VA Schedule for Rating Disabilities will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extraschedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability. 38 C.F.R. §§ 3.321, 4.16(b). It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation. VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992). Factors such as employment history, and educational and vocational attainments, are for consideration.

Upon review of the record, the Board finds that the evidence of record is insufficient to show that, prior to July 26, 2017, the Veteran was unable to secure or follow a substantially gainful occupation due to his service-connected disabilities. Specifically, in the December 2010 VA examinations, the examiner noted that the Veteran's dermatitis did not cause any impediments to his activities of daily living. Although the Veteran reported at that time that his skin disorder rendered him unable to work due to pain in his feet, he was noted at the examination to have a normal gait and only mild swelling noted in the feet. No impediments to activities of daily living were observed, and no periods of incapacitation or recommended bed rest were documented. Further, the Veteran did not have any functional impairment based on his psychiatric symptoms. Even the Veteran denied days or time lost from his employment or his job due to psychiatric symptoms. As such, the evidence of record does not support a finding of unemployability prior to July 26, 2017. 

In finding that the Veteran's service-connected impairments did not cause him to be unemployable prior to July 26, 2017, the Board has considered the lay statements from the Veteran, indicating in pertinent part complaints of inability to work due in particular to pain in his feet from dermatitis. However, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs these lay statements. Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

In addition, the Board finds the VA examinations and opinions of record to be highly probative, as they are each shown to have been based on a review of the claims file and accompanied by a sufficient explanation. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Although the Board finds that prior to July 26, 2017, the Veteran did indeed have some impairment due to his service-connected disabilities, such a level of impairment is recognized by the ratings assigned during that time. Finally, the record does not contain evidence that prior to July 26, 2017; the Veteran's service-connected disabilities took him outside the norm of any other Veteran rated at the same level.

Given the foregoing, the Board finds that the preponderance of evidence weighs against a finding that the Veteran meets the requirements for a referral of the TDIU claim for consideration on an extraschedular basis prior to July 26, 2017.



ORDER

Entitlement to a rating in excess of 30 percent for service-connected anxiety disorder prior to July 26, 2017 is denied. 

Entitlement to a rating in excess of 70 percent for service-connected anxiety disorder from July 26, 2017 forward is denied. 

Entitlement to a rating in excess of 10 percent for service-connected dermatitis of body and tinea pedis of feet prior to July 26, 2017, is denied. 

Entitlement to a rating in excess of 30 percent for service-connected dermatitis of body and tinea pedis of feet from July 26, 2017, forward is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to July 26, 2017 is denied.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


